DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Response to Amendment
The Amendment filed 08/25/2021 has been entered.  Claims 25-38 and 40-44 remain pending in the application.  Claims 1-24 and 39 have been canceled.  Claim 39 was cancelled in the amendments filed 03/31/2020 and has been incorrectly marked as previously presented in the amendments filed 08/25/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 25-38 and 40-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Monroe et al. (US 20190009465 A1).
Regarding claim 25, Monroe teaches that the 3D printing methods disclosed herein utilize a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a method of fabricating at least one layer of a three-dimensional object, comprising the steps of: depositing a layer of powdered build material; paragraph [0018]).  Monroe teaches that each build material granule is composed of primary ceramic particles (sinterable powder) and a binder that holds the primary ceramic particles together (paragraph [0007]).  Monroe teaches that the binder of the build material granules is selected so that it is at least partially soluble in a primary solvent of the fusing agent that is used during printing (wherein the powdered build material includes particles of sinterable powder and a dissolvable binder; paragraph [0007]).  Monroe teaches that the printing system 10 also includes an inkjet applicator 28, which may contain the fusing agent disclosed herein (paragraph [0020]).  Monroe teaches that the inkjet applicator 28 may be scanned across the build area platform 12 in the direction indicated by the arrow 30, e.g., along the y-axis (moving a print head relative to the layer of powdered build material and selectively depositing a pattern of solvent; paragraph [0020]).  Monroe teaches that the fusing ceramic particles are sinterable).  
Regarding claim 26, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers and to form the latent green body (paragraph [0072]).  
Regarding claim 27, Monroe teaches the method of claim 26 as stated above.  Monroe teaches that the pressed cake 46 may then be exposed to a wet extraction process to remove the non-patterned build material fragments 16′ from the stabilized, cured green body 44′ (paragraph [0082]).  
Regarding claim 28, Monroe teaches the method of claim 27 as stated above.  Monroe teaches that after the wet extraction of the cured green body 44′, the cured green body 44′ may be heated to remove the water-insoluble or solvent-insoluble cured binder, and then sintered to form the final 3D part 52, as shown in FIG. 2I (paragraph [0086]).  
Regarding claim 29, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the ceramic particles are held (agglomerated) together by the binder to form the build material granules (paragraph [0027]).  
Regarding claim 30, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the printing system 10 also includes a pressing die 24 (paragraph [0019]).  Monroe teaches that the pressing die 24 may apply sufficient pressure onto the layer of the build material granules 16 to crush the build material granules 16 into build material fragments, which may include intact primary ceramic particles and binder 
Regarding claim 31, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the ceramic particles are held (agglomerated) together (coated) by the binder to form the build material granules (paragraph [0027]).  
Regarding claim 32, Monroe teaches the method of claim 25 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers (middle layer is an interface layer) and to form the latent green body 44 (paragraph [0072]).  
Regarding claim 33, Monroe teaches the method of claim 25 as stated above.  Monroe teaches heating to form the cured green body 44′ which results in the evaporation of most of the fluid from the green body 44 (wherein the dissolvable binder that reflows hardens upon the evaporation of the deposited solvent; paragraph [0080]).  Monroe teaches that the evaporated fluid may include the fusing agent components as well as the dissolved binder of the granules 16 (paragraph [0080]).  
Regarding claim 34, Monroe teaches a 3D printing system 10 (paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build area platform 12 to spread a layer of the build material granules 16 over the build area platform 12 (a printer for fabricating at 
Regarding claim 35, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the inkjet applicator 28 may be programmed to receive commands from the controller 32 and to deposit the fusing agent 38 according to a pattern of a cross-section for the layer of the 3D part that is to be formed (paragraph [0046]).  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers and to form the latent green body (paragraph [0072]).  
Regarding claim 36, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the pressed cake 46 may then be exposed to a wet extraction process to remove the non-patterned build material fragments 16′ from the stabilized, cured green body 44′ (paragraph [0082]).  Monroe teaches that water or solvent exposure may be accomplished by spraying the pressed cake 46 with water or solvent using wet extraction tool(s) 50, such as a hose and a sprayer, a spray gun, and that water or solvent exposure may also be accomplished by sonicating the pressed cake 46 in a water or solvent bath (paragraph [0084]).  
Regarding claim 37, Monroe teaches the printer of claim 36 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the green part, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 38, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability 
Regarding claim 40, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 41, Monroe teaches the printer of claim 34 as stated above.  Monroe teaches that the processes shown in FIGS. 2A through 2E may be repeated to iteratively build up several patterned layers (middle layer is an interface layer) and to form the latent green body 44 (paragraph [0072]).  
Regarding claim 42, Monroe teaches the printer of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the dissolvable binder, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.
Regarding claim 43, Monroe teaches a 3D printing system 10 (three-dimensional printer system; paragraph [0013]).  Monroe teaches a combination of build material granules, pressure application, and a fusing agent, which includes a latent binder, in order to produce a cured green body in a dry cake of pressed build material fragments, i.e., crushed build material granules (paragraph [0006]).  Monroe teaches that the build material distributor 18 may be moved in a direction as denoted by the arrow 22, e.g., along the y-axis, over the build material supply 14 and across the build 
Regarding claim 44, Monroe teaches the printer system of claim 34 as stated above.  Expressions relating the apparatus to contents thereof, e.g., the powdered build material, during an intended operation are of no significance in determining patentability of the apparatus claim.  Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115.  

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive.  Applicant argues that the Office Action continues to mis-characterize the fundamental mode of operation in Monroe for creating structural rigidity in green parts (remarks, page 6).  This is not found convincing for multiple reasons.  First, as the Examiner has used direct quotes, the implication that there has been a mischaracterization of the art is incorrect.  Secondly, the fundamental mode of operation for creating structural rigidity in green parts is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Monroe discloses a binder jetting system in which binder is selectively deposited in a pattern to form parts (remarks, page 6).  This is not found convincing because Monroe uses two binders.  Nothing in the claims precludes the use of an additional binder in the solvent.  The binder deposited with the sinterable powder of Monroe is dissolvable in the solvent, does reflow, and is hardened to secure particles 
Applicant’s arguments are analogous to those made by Applicant in U.S. Serial No. 14/628,600, which was reviewed by the PTAB this year.  There, as here, there were two agents which contributed to the adhesive force.  There, as here, one was claimed and one was present in the prior art but not in the claim.  There, as here, Applicant argued that the art did not read on the claims because Applicant alleged the unclaimed agent solely provided the adhesive force.  There, as here, the Office found that the secondary bonding agent, claimed and present in the prior art, contributed to the adhesive force, and thus the art read on the claims.  See the discussion of the 103 rejection of claim 1 in 14/628,600, in the PTAB decision.  The PTAB affirmed the Examiner.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733